

Exhibit 10.35


RESTRICTED STOCK UNIT AWARD AGREEMENT


RECITALS


A.    The Corporation has implemented the Plan as an equity incentive program to
encourage key employees and officers of the Corporation and the non-employee
members of the Board to remain in the employ or service of the Corporation by
providing them with an opportunity to acquire a proprietary interest in the
success of the Corporation.


B.    Participant is to render valuable services to the Corporation (or any
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Class A Common Stock to Participant under
the Plan.


C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.
    
NOW, THEREFORE, it is hereby agreed as follows:


1.    Grant of Restricted Stock Units. The Corporation hereby awards to
Participant, as of the Award Date, restricted stock units under the Plan. The
number of shares of Class A Common Stock underlying the awarded restricted stock
units and the applicable performance vesting requirement for those units and the
underlying shares are set forth in the Award Summary below. The remaining terms
and conditions governing the Award, including the applicable service vesting
requirements, are set forth in the remainder of this Agreement.


AWARD SUMMARY


Participant:
<NAME>


Award Date:
<AWARD_DATE>


Number of Shares Subject to Award:


<SHARES> shares of Class A Common Stock (the “Shares”)

Vesting Provisions:
Performance Vesting: None of the Shares subject to this Award shall vest, and
this Award shall terminate in its entirety, should the Corporation fail to
attain the Performance Goal specified in attached Schedule I for the applicable
Performance Period.



Service Vesting: If such Performance Goal is attained, then the number of Shares
in which Participant may vest hereunder shall be determined in accordance with
the service vesting provisions of Paragraph 3.

1

--------------------------------------------------------------------------------





Accelerated Vesting: The Shares subject to this Award shall be subject to
accelerated vesting pursuant to the provisions of Paragraph 5.


2.    Limited Transferability. Prior to the actual issuance of the Shares which
vest hereunder, Participant may not transfer any interest in the restricted
stock units subject to the Award or the underlying Shares or pledge or otherwise
hedge the sale of those units or Shares, including (without limitation) any
short sale or any acquisition or disposition of any put or call option or other
instrument tied to the value of those Shares. However, any Shares which vest
hereunder but otherwise remain unissued at the time of Participant’s death shall
be transferred to Participant’s designated beneficiary or beneficiaries of this
Award to the extent such designation is valid under applicable law or, in the
absence of such designated beneficiaries (including by reason of their death),
pursuant to the provisions of Participant’s will or the laws of inheritance.
Participant may make a beneficiary designation with respect to this Award at any
time by filing the appropriate form with the Plan Administrator or its designee
in a form and manner acceptable to the Company and permitted by the Company. Any
transferee must furnish the Company with (i) written notice of his or her status
as a transferee, and (ii) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to the transfer.


3.    Vesting Requirements. The Shares subject to the Award shall initially be
unvested and shall vest only in accordance with the vesting provisions of this
Paragraph 3 or the special vesting acceleration provisions of Paragraph 5. The
actual number of Shares in which Participant shall vest under this Paragraph 3
shall be determined as follows:


(a)    Performance Vesting: Within seventy-five (75) days following the
completion of the Performance Period, the Plan Administrator shall, on the basis
of the Corporation’s audited financial statements for the fiscal year coincident
with such Performance Period, determine whether the Performance Goal for that
period has been attained. If the Performance Goal has not been attained, then
the restricted stock units hereby awarded shall be immediately cancelled, and
Participant shall thereupon cease to have any right or entitlement to receive
any of the Shares underlying those cancelled units. Should the Plan
Administrator determine and certify, on the basis of such audited financial
statements, that the Performance Goal for the Performance Period has been
attained, then the Shares subject to this Award shall be re-designated as
Performance Shares, and the number of those Performance Shares in which
Participant may vest shall be dependent upon his or her completion of the
Service vesting requirements set forth below.


(b)    Service Vesting: Participant shall vest in the Performance Shares as
follows: ____________________________________________________________________.


(c)    Service-Vesting Credit. Should (A) Participant’s Service terminate prior
to the completion of the Service-vesting schedule set forth in Paragraph 3(b) by
reason of (i) an involuntary termination of his employment by the Corporation
other than for Cause, (ii) Participant’s death or Disability or (iii)
Participant’s resignation for Good Reason, (B) except in the case of
Participant’s Service terminating due to death or Disability, Participant
execute and deliver on a timely basis the general release required pursuant to
Section 7 of the 2014 Employment

2

--------------------------------------------------------------------------------



Agreement, and (C) such release become effective and enforceable following the
expiration of any applicable revocation period, then Participant shall receive
additional Service-vesting credit upon such termination. Such Service-vesting
credit shall be twelve (12) months. The Performance Shares that vest by reason
of such Service-vesting credit shall be issued in accordance with the applicable
provisions of Paragraph 7 of this Agreement. In no event, however, shall
Participant vest in any of the Shares subject to this Award, if the Corporation
fails to attain the Performance Goal specified in attached Schedule I for the
applicable Performance Period.


(d)    Other Cessation of Service. Except as otherwise provided in Paragraph
3(c) above, Participant shall not vest in any additional Performance Shares
following his or her cessation of Service. Accordingly, upon such cessation of
Service, the Award will, except to the extent otherwise provided in Paragraph
3(c), be immediately cancelled with respect to those unvested Shares, and the
number of restricted stock units will be reduced accordingly. Participant shall
thereupon cease to have any right or entitlement to receive any Shares under
those cancelled units and those Shares shall cease to be subject to this Award.


4.    Stockholder Rights and Dividend Equivalents


(a)    The holder of this Award shall not have any stockholder rights, including
voting, dividend or liquidation rights, with respect to the Shares subject to
the Award until Participant becomes the record holder of those Shares following
their actual issuance upon the Corporation’s collection of the applicable
Withholding Taxes.


(b)    Notwithstanding the foregoing, should any dividend or other distribution,
whether regular or extraordinary, payable other than in shares of Class A Common
Stock, be declared and paid on the Corporation’s outstanding Class A Common
Stock in one or more calendar years during which Shares remain subject to this
Award (i.e., those Shares are not otherwise issued and outstanding for purposes
of entitlement to the dividend or distribution), then a special book account
shall be established for Participant and credited with a phantom dividend
equivalent to the actual dividend or distribution which would have been paid on
the Shares had such Shares been issued and outstanding and entitled to that
dividend or distribution. As the Shares subsequently vest in one or more
installments hereunder, the phantom dividend equivalents credited to those
Shares in the book account shall vest, and those vested phantom dividend
equivalents shall be distributed to Participant (in cash or such other form as
the Plan Administrator may deem appropriate in its sole discretion) concurrently
with the issuance of the vested Shares to which they relate. However, each such
distribution shall be subject to the Corporation’s collection of the Withholding
Taxes applicable to that distribution. In no event shall any phantom dividend
equivalents vest or become distributable unless the Shares to which they relate
vest in accordance with the terms of this Agreement.


5.    Change in Control. Should a Change in Control be effected during the
period of Participant’s Service and at a time when one or more unvested Shares
remain subject to this Award, then Participant shall, immediately prior to the
closing of that Change in Control transaction, vest in all those unvested
Shares. The Shares that so vest shall be converted into the right to receive for
each such Share the same consideration per share of Class A Common Stock

3

--------------------------------------------------------------------------------



payable to the other holders of such Class A Common Stock in consummation of the
Change in Control and distributed at the same time as such stockholder payments,
but in no event shall such distribution to Participant be completed later than
seventy-four (74) days following the effective date of that Change in Control.
Each distribution made under this Paragraph 5 shall be subject to the
Corporation’s collection of the applicable Withholding Taxes. This Agreement
shall not in any way affect the right of the Corporation to adjust, reclassify,
reorganize or otherwise change its capital or business structure or to merge,
consolidate, dissolve, liquidate or sell or transfer all or any part of its
business or assets. For the avoidance of doubt, a Change in Control shall only
be considered effected, closed or consummated when the underlying transaction or
event is completed and not when shareholder approval or another intermediate
step relating to the Change in Control occurs.


6.    Adjustment in Shares. Should any change be made to the Class A Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction, extraordinary
dividend or distribution or other change affecting the outstanding Class A
Common Stock as a class without the Corporation’s receipt of consideration, or
should the value of outstanding shares of Class A Common Stock be substantially
reduced as a result of a spin-off transaction or an extraordinary dividend or
distribution, or should there occur any merger, consolidation or other
reorganization, then equitable adjustments shall be made by the Plan
Administrator to the total number and/or class of securities issuable pursuant
to this Award in order to reflect such change and thereby prevent a dilution or
enlargement of benefits hereunder. In making such equitable adjustments, the
Plan Administrator shall take into account any amounts credited to Participant’s
book account under Paragraph 4(b) in connection with the transaction, and the
determination of the Plan Administrator shall be final, binding and conclusive.
However, in the event of a Change of Control, the adjustments (if any) shall be
made in accordance with the applicable provisions of Section 13.8 of the Plan
governing Change of Control transactions. Notwithstanding the above, the
conversion of any convertible securities of the Corporation shall not be deemed
to have been effected without the Corporation’s receipt of consideration.


7.    Issuance of Shares of Common Stock.


(a)    The Performance Shares in which Participant vests pursuant to the
provisions of Paragraph 3 shall be issued in accordance with the following
provisions:


(i)    Except as otherwise provided in subparagraph (iii) below, the first
_____________ (___) of the Performance Shares shall be issued following the
completion of the Performance Period as soon as administratively practicable
following the Plan Administrator’s determination and certification, based on the
Corporation’s audited financial statements for the fiscal year coincident with
the Performance Period, that the Performance Goal for that period has been
attained, but such issuance shall in no event be effected later than the
fifteenth (15th) day of the 3rd month after the completion of the Performance
Period.


(ii)    Except as otherwise provided in subparagraph (iv) below, the Performance
Shares subject to each subsequent installment in which Participant vests on the
basis of his or her continued Service shall be issued on the

4

--------------------------------------------------------------------------------



applicable vesting date for that installment or as soon thereafter as
administratively practicable. In no event shall any Performance Shares which so
vest be issued later than seventy-four (74) days after the particular vesting
date for those shares.


(iii)    Should Participant’s Service terminate under circumstances entitling
Participant to a Service-vesting credit under Paragraph 3(c) of this Agreement,
with respect to the first _____________ (___) of the Performance Shares, then
any such Performance Shares in which Participant subsequently vests upon the
attainment of the Performance Goal shall be issued to Participant, subject to
Participant’s timely satisfaction of the applicable general release requirements
of the 2014 Employment Agreement and not revoking such general release, as soon
as reasonably practicable after the completion date of the Performance Period,
but in no event later than the fifteenth (15th) day of the 3rd month after the
completion of the Performance Period.


(iv)    Should Participant’s Service terminate under circumstances entitling
Participant to a Service-vesting credit under Paragraph 3(c) of this Agreement
with respect to a subsequent installment of Performance Shares, then those
Performance Shares shall be issued on the third business day, within the seventy
(70)-day period measured from the date of Participant’s termination from
Service, on which the general release required of Participant under
Participant’s 2014 Employment Agreement is effective and enforceable following
the expiration of the applicable maximum review/delivery/return and revocation
periods to which Participant is entitled under the 2014 Employment Agreement and
the terms of the general release attached thereto. Should Participant be
entitled to such service-vesting credit under Paragraph 3(c) due to termination
on account of death or Disability, the Performance Shares shall be issued within
the seventy (70)-day period measured from the date of Participant’s termination
of Service and, in the case of Disability, to the extent required by Code
Section 409A, at the same time as they would have been issued for an involuntary
termination of his employment by the Corporation other than for Cause in
accordance with the immediately preceding sentence.


(v)    The phantom dividend equivalents credited to Participant’s book account
under Paragraph 4(b) shall be distributed concurrently with the issuance of the
vested Performance Shares to which they relate.


(vi)    Except as otherwise provided in Paragraph 5, no Shares shall be issued
prior to the completion of the Performance Period.


(b)    The Corporation shall collect the Withholding Taxes with respect to each
distribution of phantom dividend equivalents by withholding a portion of that
distribution equal to the amount of the applicable Withholding Taxes, with the
cash portion of the distribution to be the first portion so withheld.



5

--------------------------------------------------------------------------------



(c)    The Corporation shall collect the applicable Withholding Taxes with
respect to all Shares which vest pursuant to the provisions of this Agreement
through the following automatic share withholding method.


-    On the applicable issuance date, the Corporation shall withhold, from the
vested Shares otherwise issuable to Participant at that time, a portion of those
Shares with a Fair Market Value (measured as of the issuance date) equal to the
applicable Withholding Taxes; provided, however, that the number of Shares which
the Corporation shall be required to so withhold shall not exceed in Fair Market
Value (other than by reason of the rounding up of any fractional share to the
next whole share) the amount necessary to satisfy the Corporation’s required tax
withholding obligations using the minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
supplemental taxable income. Participant hereby expressly authorizes the
Corporation to withhold any such additional fractional share that is needed to
round up the share withholding to the next whole Share, with the Fair Market
Value of that additional fractional share to be added to the amount of taxes
withheld by the Corporation from his or her wages for the calendar year in which
the issuance date occurs, and to report that additional tax withholding as part
of his or her W-2 tax withholdings for such year.


(d)    Except as otherwise provided in Paragraph 5 or this Paragraph 7, the
settlement of all restricted stock units which vest under the Award shall be
made solely in shares of Class A Common Stock. No fractional share of Class A
Common Stock shall be issued pursuant to this Award, and any fractional share
resulting from any calculation made in accordance with the terms of this
Agreement shall be rounded down to the next whole share of Class A Common Stock.


8.    Compliance with Laws and Regulations. The issuance of shares of Class A
Common Stock pursuant to the Award shall be subject to compliance by the
Corporation and Participant with all applicable requirements of law relating
thereto and with all applicable regulations of any Stock Exchange on which the
Common Stock may be listed for trading at the time of such issuance.


9.    Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the most recent address then on file for Participant in the Corporation’s Human
Resources Department. All notices shall be deemed effective upon personal
delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.


10.    Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant
and the legal representatives, heirs and legatees of Participant’s estate and
any beneficiaries of the Award designated by Participant.



6

--------------------------------------------------------------------------------



11.    Code Section 409A


(a)    It is the intention of the parties that the provisions of this Agreement
shall comply, to the maximum extent possible, with the requirements of the
short-term deferral exception to Section 409A of the Code and Treasury
Regulations Section 1.409A-1(b)(4) and the requirements of the involuntary
separation pay plan exception of Treasury Regulations Section 1.409A-1(b)(9).
Accordingly, to the extent there is any ambiguity as to whether one or more
provisions of this Agreement would otherwise contravene the requirements or
limitations of Code Section 409A and the Treasury Regulations applicable to such
exceptions, then those provisions shall be interpreted and applied in a manner
that does not result in a violation of the requirements or limitations of Code
Section 409A and the Treasury Regulations thereunder that apply to those
exceptions.


(b)    However, to the extent this Agreement should be deemed to create a
deferred compensation arrangement subject to the requirements of Code Section
409A, then the following provisions shall apply, notwithstanding anything to the
contrary set forth herein:


-    No shares of Class A Common Stock or other amounts which become issuable or
distributable under this Agreement by reason of Participant’s cessation of
Service shall actually be issued or distributed to Participant until the date of
Participant’s Separation from Service and otherwise subject to the timing rules
set forth in Paragraph 7(a)(iv), but instead measured from the date of such
Separation from Service rather than termination of Service, unless a delayed
commencement date is otherwise required pursuant to the following paragraph.


-    No shares of Class A Common Stock or other amounts which become issuable or
distributable under this Agreement by reason of Participant’s Separation from
Service shall actually be issued or distributed to Participant prior to the
earlier of (i) the first day of the seventh (7th) month following the date of
such Separation from Service or (ii) the date of Participant’s death, if
Participant is deemed at the time of such Separation from Service to be a
specified employee under Section 1.409A-1(i) of the Treasury Regulations issued
under Code Section 409A, as determined by the Plan Administrator in accordance
with consistent and uniform standards applied to all other Code Section 409A
arrangements of the Corporation, and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code Section
409A(a)(2). The deferred shares or other distributable amount shall be issued or
distributed in a lump sum on the first day of the seventh (7th) month following
the date of Participant’s Separation from Service or, if earlier, the first day
of the month immediately following the date the Corporation receives proof of
Participant’s death.


-    No amounts that vest and become payable under Paragraph 5 of this Agreement
by reason of a Change in Control shall be distributed to the Participant at the
time of such Change in Control, unless that transaction also qualifies as a
change in the ownership or effective control of the corporation, or in the
ownership

7

--------------------------------------------------------------------------------



of a substantial portion of the assets of the corporation under Code Section
409A (“Qualifying Change in Control”). In the absence of such a Qualifying
Change in Control, the distribution of those amounts shall be made upon the date
set forth in Paragraph 7(a)(i) with respect to the first _____________ (___) of
the Performance Shares and, with respect to subsequent installments, upon the
earlier of (i) the date of Participant’s Separation from Service (payable within
seventy (70) days thereafter) or (ii) the date on which each Share installment
to which those amounts relate would have been issued in accordance with the
provisions of Paragraph 7(a)(ii) of this Agreement, as applicable, subject,
however, to any delayed commencement date otherwise required pursuant to the
preceding paragraph.


-    In no event shall Participant have the right to determine the calendar year
in which any such issuance or distribution is to occur.


-    Participant’s right to a series of Share installments pursuant to the terms
of this Award or a series of installment distributions of any other amounts to
which Participant may become entitled hereunder shall in each instance be
treated as a right to a series of separate payments.


12.    Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.


13.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Arizona without resort
to that State’s conflict-of-laws rules.


14.    Proprietary Information and Intellectual Property Agreement. Participant
accepts and agrees to comply with the terms of his Proprietary Information and
Intellectual Property Agreement (“PIIPA”), attached as Appendix A to
Participant’s 2014 Employment Agreement and incorporated herein by reference.


15.    Participant Acceptance. Participant must accept the terms and conditions
of this Agreement either electronically through the electronic acceptance
procedure established by the Corporation or through a written acceptance
delivered to the Corporation in a form satisfactory to the Corporation. In no
event shall any shares of Class A Common Stock be issued under this Agreement in
the absence of such acceptance.



8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.
APOLLO EDUCATION GROUP, INC.
 
 
By:
 
Title:


 

PARTICIPANT:






_____________________________________

9

--------------------------------------------------------------------------------




APPENDIX A


DEFINITIONS


The following definitions shall be in effect under the Agreement:


A.    Agreement shall mean this Restricted Stock Unit Issuance Agreement.


B.    Award shall mean the award of restricted stock units made to Participant
pursuant to the terms of this Agreement.


C.    Award Date shall mean the date the restricted stock units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.


D.    Board shall mean the Corporation’s Board of Directors.


E.    Cause shall have the meaning assigned to such term in Section 6(b) of
Participant’s 2014 Employment Agreement, as in effect on the Award Date.


F.    Change in Control shall have the meaning assigned to such term in Section
3.1(e) of the Plan.


G.    Code shall mean the Internal Revenue Code of 1986, as amended.


H.    Class A Common Stock shall mean shares of the Corporation’s Class A common
stock.


I.    Corporation shall mean Apollo Education Group, Inc., an Arizona
corporation, and any successor corporation to Apollo Education Group, Inc. which
shall by appropriate action adopt the Plan.


J.    Disability shall have the meaning assigned to such term in Section 6(d) of
Participant’s 2014 Employment Agreement, as in effect on the Award Date.


K.    Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.


L.    Fair Market Value per share of Class A Common Stock on any relevant date
shall be the closing price per share of such Class A Common Stock on the date in
question on the Stock Exchange serving as the primary market for the Class A
Common Stock, as such price is reported by the National Association of
Securities Dealers (if primarily traded on the Nasdaq Global or Global Select
Market) or as officially quoted in the composite tape of transactions on any
other Stock Exchange on which the Class A Common Stock is then primarily traded.
If there is no closing

A-1

--------------------------------------------------------------------------------




selling price for the Class A Common Stock on the date in question, then the
Fair Market Value shall be the closing price on the last preceding date for
which such quotation exists.


M.    Good Reason shall have the meaning assigned to such term in Section 6(c)
of Participant’s 2014 Employment Agreement, as in effect on the Award Date.


N.    1934 Act shall mean the Securities Exchange Act of 1934, as amended from
time to time.


O.    Participant shall mean the person to whom the Award is made pursuant to
the Agreement.


P.    Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.


Q.    Performance Goal shall mean the performance goal specified in Schedule I
to this Agreement.


R.    Performance Period shall mean the period specified on attached Schedule I
to this Agreement over which the attainment of the Performance Goal is to be
measured.


S.    Performance Shares shall mean the Shares in which Participant can vest
under this Agreement if the Performance Goal is attained.


T.    Plan shall mean the Corporation’s 2000 Stock Incentive Plan, as amended or
restated from time to time.


U.    Plan Administrator shall mean the Compensation Committee of the Board
acting in its capacity as administrator of the Plan.


V.    Separation from Service shall mean Participant’s cessation of Employee
status by reason of death, retirement or termination of employment. Participant
shall be deemed to have terminated employment for such purpose at such time as
the level of his or her bona fide services to be performed as an Employee (or as
a consultant or independent contractor) permanently decreases to a level that is
not more than twenty percent (20%) of the average level of services he or she
rendered as an Employee during the immediately preceding thirty-six (36) months.
Any such determination as to Separation from Service shall be made in accordance
with the applicable standards of the Treasury Regulations issued under Section
409A of the Code.


W.    Service shall mean Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee. For
purposes of this Agreement, Participant shall be deemed to cease Service
immediately upon the occurrence of the either of the

A-2

--------------------------------------------------------------------------------




following events: (i) Participant no longer performs services in an Employee
capacity for the Corporation (or any Parent or Subsidiary) or (ii) the entity
for which Participant renders services in an Employee capacity ceases to remain
a Parent or Subsidiary of the Corporation, even though Participant may
subsequently continue to perform services for that entity. Service as an
Employee shall not be deemed to cease during a period of military leave, sick
leave or other personal leave approved by the Corporation; provided, however,
that except to the extent otherwise required by law or expressly authorized by
the Plan Administrator or by the Corporation’s written policy on leaves of
absence, no Service credit shall be given for vesting purposes for any period
Participant is on a leave of absence.




X.    Shares shall mean the shares of Class A Common Stock which may vest and
become issuable under the Award pursuant to the terms of this Agreement.


Y.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
or Global Select Market or the New York Stock Exchange.


Z.    Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.


AA.    2014 Employment Agreement shall mean the Amended and Restated Employment
Agreement between the Corporation and Participant dated June 5, 2014.


BB.    Withholding Taxes shall mean the federal, state and local income taxes
and the employee portion of the federal, state and local employment taxes
required to be withheld by the Corporation in connection with the vesting and
issuance of the shares of Common Stock which vest under of the Award and any
phantom dividend equivalents distributed with respect to those shares.



A-3

--------------------------------------------------------------------------------






SCHEDULE I
PERFORMANCE PERIOD AND PERFORMANCE GOAL
The Performance Period shall be coincident with the Corporation’s ____ fiscal
year and shall accordingly commence on _________________and end on
__________________.


SPECIFY PERFORMANCE GOAL

Schedule I-1

